Case 8:15-cv-02034-JVS-JCG Document 1127-11 Filed 05/03/21 Page 1 of 4 Page ID
                                  #:77129
                                                         FILED PUBLICLY
                                                         PURSUANT TO COURT
                                                         ORDER AT DOCKET NO.
                                                         1116




                      EXHIBIT 88




                       DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 88
Case 8:15-cv-02034-JVS-JCG Document 1127-11 Filed 05/03/21 Page 2 of 4 Page ID
                                  #:77130


Message
From:          Scott Ferrell     [sferrell@trialnewport.com]
Sent:          6/26/2015     10:47:19 AM

To:            Richard Hikida  [rhikida@trialnewport.com]; Dave Reid [dreid@trialnewport.com]; Mandy Jung
               [mjung@trialnewport.com]
Subject:       RE: Strataluz, LLC Complaint [FC-Email.FID6578830]



Ok lets file the     jurisdictional motion to dismiss.               Send   me   delaration for client and I will forward
it. Also    please draft     a   rule 68 offer for my review.




Founding Partner
Newport Trial Group                 —
                                        A National Litigation Boutique
sferrell@trialnewport.com
www.trialnewport.com
(949)      706-6464

From: Richard Hikida
Sent:Friday, June 26, 2015 9:14 AM
To: Scott Ferrell; Dave Reid; Mandy Jung
Subject: RE: Strataluz, LLC Complaint [FC-Email.FID6578830]

To avoid filing an answer, we’re going to need to file the MTD. Unlike state court, a motion to change venue does not
delay the filing of our answer. A motion to change venue would need to be predicated primarily upon the convenience
of NON-PARTY witnesses. The convenience of the parties is low on the totem pole. Please note that we’ll need
declarations from the client to         support either or both   motions.


Richard H. Hikida,   Esq.
T: 949.777.1635    (direct dial)
Cell: 949.230.3732


From: Scott Ferrell
Sent: Thursday, June 25, 2015 6:32 PM
To: Richard Hikida; Dave Reid; Mandy Jung
Subject: FW: Strataluz, LLC Complaint [FC-Email.FID6578830]

Guys, the folks in Maryland finally served        us.



Richard, we’d like to file   a                        finding of no liability and also file a Motion to Transfer Venue or
                                 Rule 68 offer that offers   a

moves to dismiss for lack of personal jurisdiction. Dave can share additional thoughts with you.




              J.
Scott Ferrall, Log.
                                                                                                                     NTG066728
      CONFIDENTIAL
                                             DECLARATION OF JOSHUA S. FURMAN                                   EXHIBIT 88
Case 8:15-cv-02034-JVS-JCG Document 1127-11 Filed 05/03/21 Page 3 of 4 Page ID
                                  #:77131


Founding Partner
Newport Trial Group                   —

                                          A National    Litigation Boutique
sferrell@trialnewport.com
www.trialnewport.com
(949)     706-6464

From:    CETEM@FCLAW.com [mailto:CETEM@FCLAW.com]
Sent:    Thursday, June 25, 2015 2:39 PM
To: Scott Ferrell
Cc:   MBYRD@FCLAW.com
Subject:    FW:   Strataluz,   LLC   Complaint [FC-Email.FID6578830]

Scott,

More fun and games. Excellent             opening line to a complaint.

Hope all   is well.


Craig



      FENNEMORE CRAIG       ATTORNEYS
                        Se
 law that leads®                       for 130 years



wa
www.FennemoreCraig.com
                                                                      iy
CONFIDENTIALITY NOTICE: The information contained in this message may be protected by the attorney-client privilege. If you believe
that it has been sent to you in error, do not read it. Please immediately reply to the sender that you have received the message in error. Then
delete it. Thank you.
From: BYRD, MARGARET
Sent: Thursday, June 25, 2015 2:27 PM
To: ETEM, CRAIG
Subject: Strataluz, LLC Complaint [FC-Email.FID6578830]

Please    see   attached.


From: RNO-PRTSEC8 [mailto:RNO-PRTSEC8@fclaw.com]
Sent: Thursday, June 25, 2015 2:24 PM
To: BYRD, MARGARET
Subject: Scan from RNO-PRTSEC8




                                                                                                                                     NTG066729
   CONFIDENTIAL
                                              DECLARATION OF JOSHUA S. FURMAN                                                EXHIBIT 88
Case 8:15-cv-02034-JVS-JCG Document 1127-11 Filed 05/03/21 Page 4 of 4 Page ID
                                  #:77132




                                                                         NTG066730
 CONFIDENTIAL
                       DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 88
